McDONALD, Justice.
We review State v. Byers, 545 So.2d 931 (Fla. 2d DCA 1989), because of certified conflict with State v. Williams, 463 So.2d 525 (Fla. 3d DCA 1985).* In the instant ease the district court consolidated eight eases and granted the appellees’ motions to dismiss the state’s appeals, as untimely filed, of the appellees’ downward departure sentences. We recently disapproved Williams and held that the state’s notice of appeal is untimely if not filed within fifteen days of pronouncement of sentence. Fox v. District Court of Appeal, Fourth District, 553 So.2d 161 (Fla.1989). Therefore, we approve Byers.
It is so ordered.
EHRLICH, C.J., and OVERTON, SHAW, BARKETT, GRIMES and KOGAN, JJ., concur.

 We have jurisdiction. Art. V, § 3(b)(4), Fla. Const.